STRAUP, J.
(concurring).
*122I concur in' the reversal of the judgment, but I do not concur upon the ground that the trial court was authorized to direct a verdict.
Point A on the plat in the opinion of the majority court was established by Burr, deputy United States surveyor, in 1856, when making a partial survey of section 111 In'1881 Dickert, deputy United States surveyor, made a partial survey of section 12, and established point E on the township line as the southeast corner of section 12, and one-half mile north thereof, on the township line, established point F. Then running north from point C and D he established points Gr, H, I, and K, marking the boundary between the quarter-sections in dispute. Monuments were placed by him at all these points. In 1884 Ferron, deputy United States surveyor, made a survey starting on the township line “four miles below point E, and came north to E, which monument he found still standing. Running due north from E one-half mile, he found monument F standing, and ran due north another one-half mile, and established monument Z.” Still later, but in 1884, Pancake, deputy United States surveyor, surveyed and established the north, west, and south boundaries of section 12. He also found monument E, established by Dickert, but did not find C, B, or A, and so reestablished them. He did not find M, X, or T, and established those; but he did find Z, established by Ferron. So that we have monument E placed and established by Dickert as the southeast corner of section 12, found by both Ferron and Pancake, and “the comer Z was set from the corner set by Mr. Dickert; that is, he (Ferron) started at the point E, and ran due north one mile and set the corner Z.” Not only is there evidence to show that the two corners, Z and A, disagree with the calls in the notes, but also that A or E is wrong. E was supposed to be placed by Dickert on the township line, just where it was found by both Ferron and Pancake; but, taking A as the controlling point, and going one and one-half miles east of A, the east boundary line of section 12 would be 171 feet in another township.
All the monuments except A, X, and Z are obliterated. *123Tbe ultimate fact sought to be established at the trial was, where had Dickert placed the mouuments, all' of which are •obliterated, marking the boundary between the quarter-sections in dispute? It is conceded, and it is the law, that wherever he placed them, that became the actual boundary line, no matter whether it was accurate or not. But the majority court, in effect, have held that the finding of the lost monuments marking such boundary is to be determined by starting at the pont A, where Dickert' started, and, by following the course and distance of his field notes, the lost monuments should be established at whatever place these notes lead. In other words, the majority court, in effect, have declared not only that the field notes of the original survey are competent evidence to establish lost monuments, which I concede, hut that they are conclusive evidence thereon, which I do not. concede, but with which-I disagree. There is no case cited holding that the field notes of the original survey are conclusive evidence to éstablish lost monuments. .What courts have said is, wherever the comers were placed by the original government survey, that must govern as the boundary line, no matter whether accurate or not, and cannot be altered or controlled by subsequent surveys. When, however, the corners become lost or the monuments obliterated, the cases are quite harmonious that:
“It is for the jury to ascertain and settle at what precise point the disputed or lost corner was placed, and the disputed line marked, hy the government surveyor in his original survey. And to enable the jury to perform that duty intelligently, any evidence, whether parol or written, may he submitted to them, which has -any natural and reasonable tendency to show where that comer was placed or that line marked in the original survey. Recourse may be had' to the unobliterated marks and corners of that survey, to the field notes and plat, and to subsequent surveys made under their guidance. Such subsequent surveys cannot alter or control that survey, for, so far as it can be traced or proved, it *124must govern. But still they may aid the jury in ascertaining the original position of the lost comer. With their aid the jury may be enabled to ascertain with reasonable certainty where the lost corner was located in the original survey. Without their aid the jury may not be able to ascertain that location. Their weight or influence as evidence must be determined by the jury. The mere fact that the party relying on them has not proved that they correspond in all respects with the original government survey does not authorize the court to instruct the jury to disregard them entirely in seeking the location of the lost corner or line. The party cannot in any case prove such correspondent without proving every part of that survey. In many cases1 he cannot prove a lost comer, or any other lost part of the survey, without the aid of such subsequent surveys. 'And in all such cases a rule which requires, as a condition for obtaining any influence for them, that the party relying on them should prove their correspondence in all respects with the original survey, would amount to a denial of the right to prove the location of a lost comer or other lost part of the original survey. There is no such rule. The jury ought to consider such subsequent surveys in connection with the other evidence in the cause, and if, after doing so, they believe that the original location of the lost corner was at a particular point, designated with reasonable certainty by the evidence, such belief ought not to be disregarded in making up their verdict.” (Billingsley v. Bates, 30 Ala. 376, 68 Am. Dec. 126.)
When the cases cited by the majority court are read, the above is all that is maintained by them. The error of the majority court in holding that the only and conclusive procedure to establish lost comers is to retrace the lines of the original survey is fully pointed out and answered by the following cases: Moreland v. Page, 2 Iowa 139 (vol. 2, *125Cole’s Ed.); McClintock v. Rogers, 11 Ill. 279; Martz v. Williams, 67 Ill. 306; Miller v. Topeka Land Co. (Kan.), 24 Pac. 420. Tbe rule of law as recognized by these cases, as well as by the cases cited by the majority court, is to the effect that, where corners become lost or monuments obliterated, boundaries may be proved not only by field notes, but hy surveys, records, and certificates, maps and plats, testimony of witnesses, and other evidence admissible to establish the controverted fact, not for the purpose of altering or •correcting the original survey as made, but for the purpose •of determining where, as a -matter of fact, the monuments were originally placed by the original government survey; and the determination of this fact is one for the jury, under proper instructions from the court. (5 Cyc., 956-972.)
Here there was evidence to show that point Z was established one mile due north from the point E, as established hy Dickert — the so-called original survey. Monument E is now gone. The question is, where was it originally placed by Dickert, The majority court say the only and conclusive way to determine such fact is to start' at the point A, where Dickert started, and run east one and one-half miles. But inasmuch as Z was run one mile, due north from E, as established by Dickert, why is it not evidence proving where E ■originally was by running one mile due south from Z, which still stands, and is a witness as to where E was ? And starting from the point Z, or starting from the point E, the rock quarry in dispute would be in the quarter section owned by respondent. And according to the surveys made by Fer-ron, Pancake, and Anderson, and evidence of other witnesses, the lost monuments, as established by the original survey, would have been found, at such place as to give the rock quarry to the respondent. It may be that this evidence was not so convincing and was not of so great a weight as was the evidence retracing the field notes of the original survey. But as the authorities say, this was mere matter of weight for .the jury. Suppose it had been shown by oral testimony from persons who saw placed the original monuments (now obliterated), or who saw them thereafter in place, and were *126able to identify tbe exact place; could it be said that such evidence cannot be considered to determine where the monuments were originally placed, but that it must give way to wherever the field notes of the original survey by course and distance would place the monuments ? Here it is not claimed or pretended that the surveys and the evidence of respondent’s witnesses was not competent evidence tending to prove where the lost monuments were originally placed. And if it was competent evidence, and tended to prove, as it did, that the rock quarry was in the quarter-section of respondent, on what principle of law shall it now be declared that the trial court should have wholly disregarded such evidence, and directed a verdict for appellant? The only answer to it is that the field notes of the original survey are conclusive, and that the lost monuments should have been established by starting at point A, where Dickert started, and following to whatever point or points the notes, in their course and distance, lead, and that all other evidence of a different nature proving lost monuments and establishing boundary is incompetent.
I am, however, of the opinion that the court erred in refusing to give appellant’s request No. 4, which is as follows: “You are instructed that if you find from the evidence that the original corners of section 12, as made by the surveyor, Mr. Dickert, have been torn down or destroyed, or cannot now be found, then it is your duty to ascertain from the evidence, as nearly.as possible, where the said original lines and corners were that are in dispute, and it makes no difference whether or not said original lines and corners are exactly where they should have -been if the survey had been perfectly made.” The following charge, which the court gave, was not the substance of said request: “You are instructed that the true corners and boundary lines of townships, sections, and subdivisions of sections are where the government surveyors in fact established them on the ground. Evidence of surveys made by various civil engineers has been introduced in this case. Such evidence was admitted for the purpose of assisting you in determining the true location of *127the boundary line in dispute, and it is your duty to determine from, all the evidence where the line between the northeast quarter of the southeast quarter and the northwest quarter of the southeast quarter of section 12 is located upon the ground according to the government survey, and in which of said forty-acre tracts the stone quarry in controversy is located.” The evidence shows that there was several government surveys made by several different government surveyors at different times. The instruction states that “the true comers and boundary lines,” eta, “are where the government surveyors in fact established them on the ground.” At the time of and by the original survey, or at some subsequent time, and by another survey ? The phrases “government surveyors” and “according to the government survey” are not sufficiently specific in this- regard. By this charge the attention of the jury was not sufficiently directed to the fact, as was done by the request, that the lines and comers, as originally made and placed, must control, whether accurate or not.